365 U.S. 609 (1961)
VAN HOOK
v.
UNITED STATES.
No. 705.
Supreme Court of United States.
Decided March 27, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Francis Heisler for petitioner.
Solicitor General Cox, Assistant Attorney General Miller and Beatrice Rosenberg for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is reversed and the case remanded for resentencing in compliance with Rule 32 of the Federal Rules of Criminal Procedure. Green v. United States, 365 U. S. 301.